 


110 HR 4321 IH: Enhancing Safety in Medicine Utilizing Leading Advanced Simulation Technologies to Improve Outcomes Now Act of 2007
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4321 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2007 
Mr. Forbes (for himself and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to authorize medical simulation enhancement programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Enhancing Safety in Medicine Utilizing Leading Advanced Simulation Technologies to Improve Outcomes Now Act of 2007. 
2.FindingsThe Congress finds as follows: 
(1)Simulation-based education and training in medicine, nursing, allied health, podiatry, osteopathy, dentistry, and emergency response teams can enhance procedural skills and reinforce best practices by allowing students, experienced clinicians, and health care professionals to practice procedures in a realistic setting. 
(2)The enhanced clinical skill development provided by simulation-based training benefits patients and health care consumers in the form of improved health outcomes, patient safety, and quality; reduced medical errors and deaths; and reduced costs associated with providing patient care. 
(3)Many educational institutions and health care providers, particularly those in urban and rural settings, have difficulty acquiring medical simulation technology. Financial assistance in the form of Federal grants would significantly enhance the ability of these entities to deploy medical simulation technology and incorporate such technology into training protocols. 
(4)The creation of medical simulation centers of excellence to provide guidance and leadership to educational institutions and health care entities will facilitate the deployment of medical simulation technologies and the commercialization of cutting-edge medical simulation research. 
(5)A Federal medical simulation coordinating council would promote better communication and collaboration between the Federal entities with experience or interest in simulation-based education and medical simulation technology deployment. 
3.Medical simulation enhancementPart B of title IX of the Public Health Service Act (42 U.S.C. 299b et seq.) is amended by adding at the end the following: 
 
918.Medical simulation enhancement 
(a)In generalThe Director shall conduct and support research, evaluations, initiatives, and demonstration projects, and provide grants or enter into contracts or cooperative agreements, to enhance the deployment of medical simulation technologies and the incorporation of such technologies and equipment into medical, nursing, allied health, podiatric, osteopathic, and dental education and training protocols. 
(b)ProgramsIn carrying out subsection (a), the Director shall establish the following programs: 
(1)Medical simulation centers of excellence 
(A)EstablishmentThe Director shall establish medical simulation centers of excellence— 
(i)to provide leadership and conduct research with respect to enhancing and expanding the utilization of medical simulation technologies and simulation-based skills training for physicians, nurses, allied health professionals, and qualified students; and 
(ii)to improve the efficiency and effectiveness of medical simulation research and programs. 
(B)PurposeEach medical simulation center of excellence established under subsection (a) shall— 
(i)provide leadership in a specific area of medical simulation technology or knowledge; 
(ii)enhance and expand the knowledge base within the specific area of medical simulation technology or knowledge in line with the program requirements and the long-term interests of the medical simulation community; and 
(iii)serve as a resource center to interested health professional schools and individuals who want to learn about medical simulation. 
(2)Medical simulation innovationThe Director shall promote innovation in medical simulation technologies and encourage development and deployment of challenging and complex medical simulation technologies and applications by— 
(A)conducting and supporting research on the development and deployment of complex or challenging medical simulation and interdisciplinary simulation technologies; 
(B)identifying, in consultation with the Telemedicine and Advanced Technology Research Center, particularly challenging or complex medical simulation technologies and applications; and 
(C)developing, in consultation with the National Library of Medicine, an electronic clearinghouse of medical simulation technologies currently available and those being developed. 
(3)Medical simulation technology acquisition 
(A)GrantsThe Director shall award grants to eligible entities for the purchase of medical simulation technologies for use in the training of physicians, nurses, allied health professionals, and qualified students. 
(B)DefinitionIn this paragraph, the term eligible entity means a hospital, an academic medical center, or a school of allied health, dentistry, medicine, nursing, osteopathic medicine, or podiatric medicine. 
(4)Medical and interdisciplinary simulation curricula 
(A)GrantsThe Director shall award grants to eligible entities to incorporate medical simulation and interdisciplinary simulation technologies into curricula and training of physicians, nurses, and allied health professionals. 
(B)DefinitionIn this subsection, the term eligible entity means an academic medical center or a school of medicine, osteopathy, podiatry, dentistry, nursing, or allied health. 
(5)Grants to professional organizations 
(A)GrantsThe Director shall award grants to eligible entities to deploy medical simulation technologies for the purpose of providing training to health care providers. 
(B)DefinitionIn this paragraph, the term eligible entity means an academic medical center, a professional organization that provides accreditation or quality assurance to health care professionals, a health profession licensing board, or an agency studying utilization of simulation-based methods in credentialing and accreditation in health care. 
(6)Federal Medical Simulation Coordinating Council 
(A)EstablishmentThere is established within the Department of Health and Human Services the Federal Medical Simulation Coordinating Council (in this paragraph referred to as the Coordinating Council). 
(B)PurposeThe Coordinating Council shall coordinate the Federal Government’s activities regarding the research on and development, deployment, and utilization of medical simulation technologies. 
(C)Voting membersThe voting members of the Coordinating Council shall consist of representatives of Federal agencies with responsibility for improving health care delivery to patients, as follows: 
(i)A majority of the voting members of the Coordinating Council shall be representatives of the Department of Health and Human Services. Such majority shall consist of the Director and such individuals as may be appointed by the Secretary of Health and Human Services. At a minimum, the Secretary shall appoint representatives of— 
(I)the Agency for Healthcare Research and Quality; 
(II)the National Institutes of Health; 
(III)the Health Resources and Services Administration; 
(IV)the Centers for Medicare & Medicaid Services; and 
(V)the Food and Drug Administration. 
(ii)The remainder of the voting members of the Coordinating Council shall consist of— 
(I)representatives of the Department of Defense, appointed by the Secretary of Defense; and 
(II)representatives of the Department of Veterans Affairs, appointed by the Secretary of Veterans Affairs.  
(D)LiaisonsIn addition to the voting members appointed pursuant to subparagraph (C), the membership of the Coordinating Council shall include 2 representatives of the advisory panel established under subsection (c) who— 
(i)shall be selected by the Secretary of Health and Human Services, the Secretary of Defense, and the Secretary of Veterans Affairs acting jointly; 
(ii)shall be nonvoting members; and 
(iii)shall serve as liaisons between the advisory panel and the Coordinating Council. 
(E)LeadershipThe Director shall serve as the Chair of the Coordinating Council and shall be responsible for the leadership and oversight of the activities of the Coordinating Council. 
(F)ConsultationIn carrying out the purpose described in subparagraph (B), the Coordinating Council shall consult with outside organizations on ways to improve medical simulation policy and access. 
(G)Meetings 
(i)In generalThe Coordinating Council shall meet regularly and no less than 2 times each year. 
(ii)NoticeNotice of any upcoming meeting of the Coordinating Council shall be published in the Federal Register. 
(iii)Public accessAny meeting of the Coordinating Council shall be open to the public. 
(c)Advisory panelThe Director shall establish an advisory panel to make recommendations on how to structure the programs under subsection (b). The members of such advisory panel shall consist of a total of at least 10 representatives of the medical simulation community, including representatives of— 
(1)academic medical centers or schools of medicine, osteopathy, podiatry, dentistry, nursing, or allied health; 
(2)health care professionals who are actively involved in medical simulation centers; and 
(3)at least 2 multidisciplinary associations which are recognized as having a primary focus on medical simulation. 
(d)Definitions 
(1)Medical simulationThe term medical simulation means the use of a device, such as a mannequin, a task trainer, virtual reality, or a standardized patient, to emulate a real device, patient, or patient care situation or environment to teach therapeutic and diagnostic procedures, processes, medical concepts, and decisionmaking to a health care professional. 
(2)Qualified studentThe term qualified student means a student enrolled full-time or part-time in— 
(A)a school of allied health, a school of dentistry, a school of medicine, a school of osteopathic medicine, or a school of podiatric medicine (as such terms are defined in section 799B); or 
(B)a school of nursing (as such term is defined in section 801).  
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated— 
(1)$50,000,000 for fiscal year 2008; and 
(2)such sums as may be necessary for fiscal years 2009 through 2012..  
 
